Citation Nr: 1522094	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  10-37 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected residuals, gunshot wound, left chest, with lung obstruction and retained foreign bodies.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in June 2014, and a transcript of the hearing is associated with his claims folder.  In July 2014, the Board denied a claim of clear and unmistakable error in a February 1979 rating decision for failing to assign separate compensable ratings for muscle injuries to the left shoulder girdle as a residual of an in-service gunshot wound to the left chest.  At the same time, the Board remanded the current issue of service connection for a left shoulder disorder to the RO for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the RO's denial of service connection for his currently diagnosed left shoulder torn labrum and degenerative changes.  The denial was both on a direct and secondary service connection basis.  The disorder is claimed to have been secondary to the Veteran's service-connected residuals of left chest gunshot wound with lung obstruction, retained foreign body, and entrance and exit wound scars of muscle groups I and II.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Consequent to the Board's June 2014 remand, there was a VA examination in November 2014.  The examiner at that time indicated that the Veteran's left shoulder torn left labrum and degenerative changes first presented 30 years after his in-service gunshot wound (from November 1976), and that they were degenerative changes and not related to an injury.  The examiner opined that the current left shoulder labrum tear and degenerative changes were not related to the injury in service.  

This VA examination report is not adequate to decide the claim.  It does not consider whether the Veteran's service-connected left chest gunshot wound disability either caused the left shoulder disability at issue, or aggravated (chronically worsened) the left shoulder disability at issue after the latter had its inception post-service.  The examiner also did not review all of the evidence of record in rendering the opinion on direct incurrence.  He indicated that Social Security Administration (SSA) records are not contained in the claims folder, but they are, and some of them discuss the Veteran's left shoulder as well as his service-connected left chest gunshot wound disability.  They were inserted into VBMS in September 2014 and are labelled as "Correspondence".  The examiner was further advised to consider the Veteran's assertions of onset in service and continuity of symptoms, but he did not address the 1979 and 1982 VA examination reports wherein the Veteran registered left shoulder complaints.  Accordingly, the examiner should indicate on remand whether consideration of this additional evidence changes his opinion on the matter of direct incurrence which was rendered in November 2014, and explain why.  

Before that VA examination action is undertaken, however, additional action is needed to ensure that the paperless record being reviewed here on appeal is a full and complete one.  The May 2011 statement of the case makes reference to an August 2008 VA examination report with a January 2009 addendum, as well as to a March 2010 VA examination report with a July 2010 addendum.  These are not currently a part of the electronic claims folder.  Accordingly, these documents and any others that are contained in the paper claims folder but missing from the paperless claims folder should be incorporated into the paperless claims folder and appropriately labeled.  

Accordingly, the case is REMANDED for the following action:

1.  Secure for the paperless claims folder copies of the August 2008 VA examination report with the January 2009 addendum, the March 2010 VA examination report with the July 2010 addendum, as well as any other records that are contained in the paper claims folder but missing from the paperless claims folder.  

2.  Thereafter, schedule a VA examination or medical opinion for the matter of entitlement to service connection for left shoulder disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, and that the examiner review it, including this remand.  

After reviewing the remand and claims record and examining the Veteran if or as necessary, the examiner should indicate whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's current left shoulder labrum tear and degenerative changes were caused by his service-connected left chest gunshot wound residuals.  

The examiner should indicate whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's current left shoulder labrum tear and degenerative changes were aggravated by his service-connected left chest gunshot wound residuals.  The term "aggravation" is defined as a worsening of the underlying disability beyond its natural progression, as opposed to a temporary flare-up of symptoms.  

A separate rationale for each of these opinions should be furnished.  

The examiner should also indicate whether consideration of the SSA records which were inserted into VBMS in September 2014 and are labelled as "Correspondence", and the Veteran's reports of left shoulder complaints at the time of the 1979 and 1982 VA examinations, changes his opinion on the matter of direct incurrence which was rendered in November 2014.  A complete rationale for each opinion should be furnished.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




